Citation Nr: 0836923	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  08-25 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to June 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

It is noted that by the decision herein, a claim for a total 
rating by reason of individual unemployability has been 
raised.  That issue has not been developed for appellate 
review, is not inextricably intertwined with the issue before 
the Board, and is referred to the RO for initial 
consideration.  See Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

The veteran's PTSD is shown to be primarily manifested by 
difficulty with sleep, nightmares, flashbacks, 
hypervigilance, difficulty being in crowds, difficulty with 
loud noises, intrusive thoughts, isolation, anger, and 
irritability.  In addition, he has anxiety and depression, 
with evidence of suicidal thoughts.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in March 2007 and June 2008, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The VCAA letters furnished the veteran provided all 
necessary notifications to satisfy these provisions.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The June 2008 letter fully meets the notice required by 
Vazquez-Flores. However, it is noted that the veteran's claim 
is in connection with the original award of service 
connection for PTSD.  VA is not required to provide separate 
38 U.S.C.A. § 5103(a) notice with regard to "downstream" 
issues, where the notice was provided in connection with the 
original claim; See VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 
Fed. Reg. 25180 (2004) see also Grantham v. Brown, 114 F .3d 
1156 (1997).

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  It is noted that service connection was 
awarded by rating decision dated in February 2008, with a 50 
percent rating being assigned at that time.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified. Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

The Board has reviewed and considered the entire evidence of 
record, including records of private treatment, VA outpatient 
treatment records, and the results of two VA compensation 
examinations.  After review of the evidence, it is determined 
that the veteran meets the criteria for a 70 percent rating, 
but not that of a total (100 percent) rating.  

A July 2007 private psychologist's report noted that the 
veteran was seen for a one hour evaluation and assessment.  
It was noted that the veteran had occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking and mood.  It was noted 
that the had near-continuous panic and depression affecting 
the ability to function appropriately and effectively.  It 
was indicated that he had impaired impulse control, 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
The Global Assessment of Functioning (GAF) score was 42.

An examination was performed by VA in November 2007.  At that 
time, on mental status examination, the veteran was alert, 
oriented with the exception that he had the date off by one 
day, and cooperative.  He was neatly, but casually dressed 
and groomed.  He made good eye contact.  His speech was slow 
and halting.  There was no evidence of psychomotor agitation.  
He described his mood as "pretty good."  He acknowledged 
difficulty expressing and identifying his emotions.  He had 
emotional numbing.  His affect was flat.  His thought 
processes were logical and goal directed, without evidence of 
looseness of associations.  He denied frank hallucinations or 
delusions, with exceptions of flashbacks of combat.  He was 
able to recall two of three objects after five minutes, with 
prompts.  He had to concentrate a great deal to accomplish 
calculations and spelling tests.  He demonstrated the 
capacity for abstract reasoning as evidenced by his 
interpretations of a proverb and similarities.  His judgement 
was good.  He reported periodic suicidal thoughts and could 
not give an exact date for the last time he had those 
thoughts.  He reported no specific plans and no prior 
attempts.  He reported that he generally just tried to keep 
to himself.  He denied homicidal ideation, although he did 
fear getting involved in a conflict and losing control.  The 
diagnostic impression was PTSD, chronic, severe.  

The examiner stated that the veteran had problems with 
insomnia, nightmares, flashbacks, intrusive thoughts, 
hypervigilance, exaggerated startle response, decreased 
memory and concentration, distractibility, anhedonia, 
emotional numbing, difficulty identifying and expressing 
emotions, difficulty with trust and a sense of estrangement 
from others  He also had a desire to isolate, depression, 
with periodic suicidal thoughts, irritability, low 
frustration tolerance, anxiety and avoidance.  He continued 
to have these symptoms, despite treatment with several 
different medications and attending PTSD group sessions every 
week.  The veteran's social adaptability and interactions was 
severely to totally impaired and his industrial adaptability 
was considered to be totally impaired.  It was estimated that 
the veteran's impairment was total.  The veteran was able to 
take care of his activities of daily living.  

An examination was conducted by VA in June 2008.  At that 
time, on mental status examination, the veteran was generally 
alert and oriented to person, place, month, year and time.  
He was not oriented as to date.  He had some difficulty with 
thought process.  The veteran's history was poor and his 
affect was blunted.  Insight was not demonstrated.  Speech 
was slow, but generally fluent and grammtic.  The veteran did 
demonstrate impairment in attention.  He was able to recall 
three words after five minutes, with prompting.  He had 
difficulty recalling the recent past presidents.  He reported 
a history of flashbacks, but denied any overt psychosis.  He 
reported a history of suicidal plans, but denied any history 
of suicidal attempts.  He denied current suicidal ideation.  
He denied homicidal ideation.  The diagnosis was PTSD.  His 
GAF score was currently noted to be 48.  The examiner 
discussed a review of the veteran's claims file and stated 
that the veteran demonstrated severe impairment in 
functioning related to his PTSD.  He reported that his 
symptoms were getting worse.  He was having significant 
difficulty with sleep, nightmares, flashbacks, 
hypervigilance, difficulty being in crowds, difficulty with 
loud noises, intrusive thoughts, isolation, anger, and 
irritability.  The examiner stated that the veteran was 
demonstrating severe impairment of functioning related to his 
symptoms of PTSD.  He was demonstrating social impairment of 
functioning, difficulty engaging in enjoyable hobbies and a 
history of occupational impairment.  The veteran demonstrated 
difficulty in the mental status examination.  The veteran 
reported that he managed his own finances and was considered 
to be competent to manage his funds at this time.  

The veteran's PTSD is shown to be primarily manifested by 
difficulty with sleep, nightmares, flashbacks, 
hypervigilance, difficulty being in crowds, difficulty with 
loud noises, intrusive thoughts, isolation, anger, and 
irritability.  In addition, he has anxiety and depression, 
with evidence of suicidal thoughts.  These symptoms are 
considered to meet the criteria for a 70 percent evaluation.  
The criteria for a total rating have not; however, been met.  
In this regard, it is noted that the veteran has not 
exhibited symptoms of gross impairment in thought processes, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, or an inability to perform the activities of daily 
living.  While he does have some suicidal thoughts, he has no 
homicidal ideation and he has not been shown to be a 
persistent danger to himself or others.  But for some 
difficulties with the precise date, he is well oriented and 
his memory is basically intact.  As such, the veteran does 
not meet the specific criteria for a 100 percent evaluation 
for his PTSD.  As such, the 70 percent rating is warranted, 
but no more at this time. 


ORDER

An initial rating of 70 percent for PTSD is granted, subject 
to the controlling regulations governing the payment of 
monetary benefits.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


